DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 28 July 2021.
Claims 1 – 2, 4 – 6, 8 – 9, 11 – 23 and 25 – 32 are pending.
The claims, as amended in Examiner’s amendment, are in condition for allowance.

Election/Restrictions
Amended claims 1, 21 and 25 are in condition for allowance. As such, claims 11 – 15 and 26 – 32, linked by claims 1, 21 and 25, are rejoined and examined for patentability.  Restriction requirement, of Office Action mailed 03 February 2021, is hereby withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Miles (Reg. No. 53,327) on 23 August 2021.

The application has been amended as follows: 
Claims
1. (Currently Amended) A memory management system in a central processing unit (CPU) in a processor of a processor-based system, comprising: 
a page table in a system memory of the processor-based system, the page table comprising a plurality of level page tables each comprising a plurality of page table entries that are addressable by a different level index of a virtual address (VA) and the plurality of page table entries configured to store a physical address (PA) associated with the VA; 
a memory management unit (MMU) translation lookaside buffer (TLB) comprising a plurality of MMU TLB entries each configured to store a cached page table entry of the plurality of page table entries 
an in-memory TLB in the system memory, the in-memory TLB comprising a plurality of in-memory TLB entries each configured to store a cached page table entry of the plurality of page table entries 
a page table walker circuit configured to access the plurality of page table entries in the plurality of level page tables in the page table based on the VA; 
and an MMU circuit configured to: 
receive a memory access request comprising a request VA based on a computer software instruction executed for a process in the CPU; 
determine if an MMU TLB entry, among the plurality of MMU TLB entries in the MMU TLB, contains a page table entry comprising a PA corresponding to the request VA; 
and in response to determining the MMU TLB does not contain [[an]] the MMU TLB entry containing the page table entry comprising the PA corresponding to the request VA 
determine if a VA stored in [[an]] a first in-memory TLB entry request VA 
in response to determining the VA stored in the first in-memory TLB entry request VA request VA to a PA based on first in-memory TLB entry 
and in response to determining the VA stored in the first in-memory TLB entry request VA 
access the plurality of level page tables in the page table based on the request VA 
translate the request VA to [[the]] a first PA contained in a first page table entry in the plurality of level page tables corresponding to the request VA; 
write the first page table entry, in at least one level page table of the plurality of level page tables in the page table corresponding to the request VA, a first MMU TLB entry 
 first page table entry first MMU TLB entry 
in response to the first page table entry in the at least one level page table 
not write the first page table entry 

2.  (Currently Amended)  The memory management system of claim 1, wherein the MMU circuit is further configured to, in response to determining the VA stored in the first in-memory TLB entry matches the request VA 
write first in-memory TLB entry to an MMU TLB entry 

4. (Currently Amended)  The memory management system of claim 1, wherein the MMU circuit is further configured to, in response to determining the MMU TLB contains [[an]] the MMU TLB entry containing the page table entry comprising the PA corresponding to the request VA: 
request VA to the PA contained in the page table entry in the MMU TLB entry 

5. (Currently Amended)  The memory management system of claim 4, wherein the MMU circuit is configured to, in response to determining the MMU TLB contains the MMU TLB entry containing the page table entry that is a leaf page table entry 
translate the request VA to the PA contained in the page table entry in the MMU TLB entry 

6. (Currently Amended)  The memory management system of claim 4, wherein:
the MMU circuit is configured to, in response to determining the MMU TLB contains the MMU TLB entry containing the page table entry that is a non-leaf page table entry 
cause the page table walker circuit to: 
access a page table entry in a next level page table among the plurality of level page tables in the page table based on the non-leaf page table entry in the MMU TLB entry;
and translate the request VA to [[the]] a PA 

8. (Currently Amended) The memory management system of claim 1, wherein the MMU circuit is further configured to, in response to writing [[the]] a second page table entry, stored in one of the plurality of level page tables in the page table corresponding to the request VA, a second in-memory TLB entry 
write the second page table entry a second MMU TLB entry 

9. (Currently Amended)  The memory management system of claim 1, wherein the MMU circuit is further configured to, in response to determining the VA stored in the first in-memory TLB entry request VA 
write [[the]] a third page table entry, stored in [[the]] one of the plurality of level page tables in the page table corresponding to the request VA, 

11. (Currently Amended)  The memory management system of claim 1, wherein: 
each of the plurality of in-memory TLB entries in the in-memory TLB further comprises a lock indicator field configured to store a lock indicator indicating a lock state; 
the MMU circuit is further configured to, in response to determining the [[TLB]] MMU TLB does not contain [[an]] the MMU TLB entry containing [[a]] the page table entry comprising the PA corresponding to the request VA:

determine if the lock indicator, in the lock field in the first in-memory TLB entry, indicates the locked state;
and in response to the lock indicator, in the lock field in the first in-memory TLB entry, indicating [[a]] the locked state request VA to [[a]] the PA based on first in-memory TLB entry.

12. (Currently Amended)  The memory management system of claim 11, wherein the MMU circuit is further configured to: 
in response to the lock indicator, in the lock field in the first in-memory TLB entry, indicating an unlocked state request VA to [[a]] the PA based on first in-memory TLB entry: 
set the lock indicator, in the lock field in the first in-memory TLB entry, to the locked state 
determine if the VA stored in [[an]] the first in-memory TLB entry request VA 
and in response to determining the VA stored in the first in-memory TLB entry matches the request VA 
request VA to [[a]] the PA based on first in-memory TLB entry 
and set the lock indicator, in the lock field in the first in-memory TLB entry, to the unlocked state 

14. (Currently Amended)  The memory management system of claim 1 wherein: 
each of the plurality of in-memory TLB entries in the in-memory TLB further comprises a generation number field configured to store a generation number; 
and the MMU circuit is configured to, in response to determining the VA stored in first in-memory TLB request VA 
write, to a second in-memory TLB entry in the in-memory TLB, [[the]] a second page table entry and a current generation number 

15. (Currently Amended) The memory management system of claim 14, wherein the MMU circuit is further configured to, in response to determining the MMU TLB not containing the MMU TLB entry containing the page table entry comprising the PA corresponding to the request VA 
determine if a generation number, stored in the generation number field in the first in-memory TLB entry in the in-memory TLB allocated to the process, matches the current generation number; 
, stored in the generation number field in the first in-memory TLB entry, 
access the plurality of level page tables in the page table based on the request VA; 
and translate the request VA to the first PA contained in [[a]] the first page table entry 

16. (Currently Amended)  The memory management system of claim 1, 


the page table comprises: 
a leaf level page table comprising a plurality of leaf page table entries the plurality of leaf page table entries configured to store a PA associated with the VA; 
a first level page table comprising a plurality of first level page table entries [[each]] addressable by a first level of the VA and each of the plurality of first level page table entries configured to store an address of a leaf page table entry in the leaf level page table; 
each of the plurality of second level page table entries configured to store an address of a first level page table entry in the first level page table; 
the in-memory TLB comprises the plurality of in-memory TLB entries each configured to store a second level page table entry from the second level page table; 
and the MMU TLB comprises the plurality of MMU TLB entries each configured to store a first level page table entry from the first level page table.

17. (Currently Amended)  The memory management system of claim 1, 


the page table comprises: 
a leaf level page table comprising a plurality of leaf page table entries the plurality of leaf page table entries configured to store a PA associated with the VA; 
and a first level page table comprising a plurality of first level page table entries each of the plurality of first level page table entries configured to store an address of a leaf page table entry in the leaf level page table; 
and the in-memory TLB comprises the plurality of in-memory TLB entries each configured to store a first level page table entry from the first level page table; 


18. (Currently Amended)  The memory management system of claim 1, 


the page table comprises: 
a leaf level page table comprising a plurality of leaf page table entries the plurality of leaf page table entries configured to store a PA associated with the VA; 
and a first level page table comprising a plurality of first level page table entries each of the plurality of first level page table entries configured to store an address of a leaf page table entry in the leaf level page table; 
and the in-memory TLB comprises: 
a first in-memory TLB comprising a first plurality of in-memory TLB entries each configured to store a first level page table entry from the first level page table; 
and a second in-memory TLB comprising a second plurality of in-memory TLB entries each configured to store a second level page table entry from the second level page table.

the in-memory TLB 
the MMU circuit further configured to: 
access the first in-memory TLB entry in the in-memory TLB allocated to the process based on the memory address, corresponding to the process, in the in-memory TLB address register corresponding to the request VA.

21. (Currently Amended)  A method of translating a virtual address (VA) to a physical address (PA) in a central processing unit (CPU) in a processor of a processor-based system, comprising: 
receiving a memory access request comprising a request VA based on a computer software instruction executed for a process in the CPU; 
determining [[if]] a memory management unit (MMU) translation lookaside buffer (TLB) entry, in an MMU TLB comprising a plurality of MMU TLB entries each configured to store a cached page table entry of a plurality of page table entries does not contain a page table entry comprising a PA corresponding to the request VA, 
wherein the page table entry is contained in [[the]] a page table comprising a plurality of level page tables each comprising a plurality of page table entries [[each]] that are addressable by a VA and the plurality of page table entries configured to store a PA associated with the VA; 
and in response to determining the MMU TLB does not contain [[an]] the MMU TLB entry containing [[a]] the page table entry comprising the PA corresponding to the request VA: 
a first in-memory TLB entry the in-memory TLB in the system memory of the processor-based system that is allocated to the process in the system memory in the processor-based system, does not match[[es]] the request VA 
[[and]] in response to determining the VA stored in the first in-memory TLB entry request VA request VA to a PA based on first in-memory TLB entry 
and in response to determining the VA stored in the first in-memory TLB entry request VA 
access [[the]] at least one level page table in the plurality of level page tables based on request VA 
translate the request VA to [[the]] a first PA contained in a first page table entry in the plurality of level page tables corresponding to the request VA; 
write the first page table entry, in the plurality of level page tables in the page table corresponding to the request VA, a first MMU TLB entry 
and in response to writing the first page table entry first MMU TLB entry 
first page table entry in the plurality of level page tables 
not write the first page table entry 

22. (Currently Amended)  The method of claim 21, further comprising, in response to determining the VA stored in the first in-memory TLB entry matches the request VA 
writing first in-memory TLB entry to an MMU TLB entry 

23. (Currently Amended)  The method of claim 21, further comprising, in response to determining the MMU TLB contains [[an]] the MMU TLB entry containing the page table entry comprising the PA request VA: 
translating the request VA to the PA contained in the page table entry in the MMU TLB entry 

25. (Currently Amended)  A processor-based system, comprising: 
a system memory; 

in a CPU of the one or more CPUs, comprising: 
a page table in the system memory, the page table comprising a plurality of level page tables each comprising a plurality of page table entries [[each]] that are addressable by a different level index of a virtual address (VA) and the plurality of page table entries configured to store a physical address (PA) associated with the VA; 
a memory management unit (MMU) translation lookaside buffer (TLB) comprising a plurality of MMU TLB entries each configured to store a cached page table entry of the plurality of page table entries 
an in-memory TLB in the system memory, the in-memory TLB comprising a plurality of in-memory TLB entries each configured to store a cached page table entry of the plurality of page table entries 
a page table walker circuit configured to access a page table entry in the plurality of level page tables in the page table based on the VA; 
and an MMU circuit configured to: 
receive a memory access request comprising a request VA based on a computer software instruction executed for a process among the one or more processes in a CPU among the one or more CPUs; 
determine if an MMU TLB entry in the MMU TLB contains a page table entry comprising a PA corresponding to the request VA; 
the MMU TLB entry containing the page table entry comprising the PA corresponding to the request VA 
determine if a VA stored in [[an]] a first in-memory TLB entry, the in-memory TLB allocated to the process in the system memory in the processor-based system, matches the request VA 
and in response to determining the VA stored in the first in-memory TLB entry request VA request VA to a PA based on first in-memory TLB entry 
and in response to determining the VA stored in the first in-memory TLB entry request VA 
access the plurality of level page tables in the page table based on the request VA 
translate the request VA to [[the]] a first PA contained in a first page table entry in one level page table of the plurality of level page tables corresponding to the request VA; 
write the first page table entry, in the one level page table of the plurality of level page tables in the page table corresponding to the request VA, a first MMU TLB entry 
first page table entry first MMU TLB entry 
in response to the first page table entry in the one level page table 
not write the first page table entry 

26. (Currently Amended)  The processor-based system of claim 25, wherein the one or more CPUs each configured to execute the computer instructions in the operating system software to:
determine that a VA-to-PA mapping, comprising one or more VAs mapped to one or more PAs, to the system memory has changed for an executed process;
in response to determining that [[a]] the VA-to-PA mapping to the system memory for the executed process has changed:
determine if one or more of the page table entries, , are comprised of only leaf page table entries;
one or more of the page table entries, , are not only comprised of leaf page table entries:
determine if the one or more of the page table entries, , are contained in one or more entries of the in-memory TLB entries 
and in response to determining the one or more of the page table entries, , are contained in the one or more entries of the in-memory TLB entries VAs in the VA-to-PA [[VA]] for the executed process:
flush the one or more entries of the in-memory TLB entries 

27. (Currently Amended)  The processor-based system of claim 26, wherein the one or more CPUs each the computer instructions in the operating system software program to, in response to determining the one or more of the page table entries, , are only comprised of leaf page table entries:
one or more entries of the MMU TLB entries, corresponding to the VAs in the VA-to-PA mapping, in the MMU TLB.

28. (Currently Amended)  The processor-based system of claim 26, wherein the one or more CPUs each further configured to execute the computer instructions in the operating system software program to, in response to determining the one or more of the page table entries, , are not only comprised of leaf page table entries: 
determine if the one or more of the page table entries, , are in a level page table above a page level of the in-memory TLB; 
in response to determining the one or more of the page table entries, , are in [[a]] the level page table above [[a]] the page level of the in-memory TLB[[;]]: 
flush the one or more entries of the in-memory TLB entries 
flush one or more entries of the MMU TLB entries, corresponding to the VAs in the VA-to-PA mapping, in the MMU TLB; 
and flush the one or more of the page table entries, corresponding to the VAs in the VA-to-PA mapping, in the page table.

29. (Currently Amended)  The processor-based system of claim 28, further comprising a plurality of in-memory TLB address registers each corresponding to a respective process of the one or more processes a respective in-memory TLB, in the system memory, allocated to the respective process 
wherein: 
the MMU circuit first in-memory TLB entry, in the in-memory TLB allocated to the process, based on an in-memory TLB address in an in-memory TLB address register of the plurality of in-memory TLB address registers 
and the CPU is further configured to, in response to determining the one or more of the page table entries, executed process, are in [[a]] the level page table above [[a]] the page level of the in-memory TLB: 
erase the memory address in one or more of the plurality of in-memory TLB address registers, corresponding to the executed process, in the CPU 

30. (Currently Amended)  The processor-based system of claim 29, wherein the CPU is further configured to, in response to determining the one or more of the page table entries, executed process, are in [[a]] the level page table above [[a]] the page level of the in-memory TLB: 
issue a cross call command to [[the]] other CPUs among the one or more CPUs to cause the , pointing to the respective in-memory TLB allocated to the executed process, in one or more of the plurality of in-memory TLB , corresponding to the executed process, in the other CPUs 

31. (Currently Amended)  The processor-based system of claim 26, wherein: 
each of the plurality of in-memory TLB entries, in [[each]] the in-memory TLB allocated to the 
and [[each]] the MMU circuit first in-memory TLB entry request VA 
write, to a second in-memory TLB entry, [[the]] a second page table entry and a current generation number 


and in response to determining the MMU TLB not containing the MMU TLB entry containing the page table entry comprising the PA corresponding to the request VA 
, stored in the generation number field in the first in-memory TLB entry in the in-memory TLB allocated to the process, matches the current generation number; 
and in response to determining the generation number, stored in the generation number field in the first in-memory TLB entry, 
access the plurality of level page tables in the page table based on the request VA 
and translate the request VA to the first PA contained in [[a]] the first page table entry 
and the CPU further configured to, in response to determining the one or more of the page table entries, executed process, are contained in the one or more entries of the in-memory TLB entries VAs in the VA-to-PA [[VA]] for the executed process: 
change the current generation number.

32. (Currently Amended)  The processor-based system of claim 26, further comprising a plurality of in-memory TLB address registers each corresponding to a respective process of the one or more processes a respective in-memory TLB, in the system memory, allocated to the respective process 
wherein the CPU is further configured to dynamically resize an allocation of [[an]] a target in-memory TLB, in the system memory, by being configured to: 
erase the memory address, pointing to the target in-memory TLB, in one or more of the plurality of in-memory TLB address registers corresponding to the target in-memory TLB to be resized; 
and issue a cross call command to [[the]] other CPUs among the one or more CPUs to cause the , pointing to the target in-memory TLB, in one or more of the plurality of in-memory TLB address registers corresponding to the target in-memory TLB to be resized.

Reasons for Allowance
Applicant has amended claims 1, 21 and 25 to include limitations of canceled claim 10 that was previously indicated as allowable over prior art (see Office Action mailed 28 April 2021).  Therefore, claims 1, 21 and 25 are in condition for allowance.
Claims, dependent upon independent claims 1, 21 or 25, are also considered allowable for the same reasons as said independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282.  The examiner can normally be reached on Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Examiner, Art Unit 2139